—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered August 13, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There was ample probable cause to arrest defendant for criminal trespass. The officer, who knew that the subject apartment had recently been sealed by narcotics officers, responded to a radio call that drugs were being sold out of it. After observing that the apartment door lock was broken, that the door, which lacked a doorknob, could not be secured, and that an extension cord was running to a hallway socket, the officer properly arrested defendant when he emerged from the apartment (see, People v Mercado, 265 AD2d 177, lv denied 94 NY2d 826). Probable cause did not require proof beyond a reasonable doubt of all the elements of criminal trespass (People v Tinort, 272 AD2d 206, lv denied 95 NY2d 872). Under the circumstances, defendant’s acquittal of the trespass charge does not undermine *314the court’s finding of probable cause. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Lerner and Buckley, JJ.